McClendon, C. J.
The writ of error in this cause, seeking review of a judgment of the county court of Milam county, was sued out on June 29,1931. Appeal, upon a supersedeas bond, from the same judgment was taken February 24, 1931, the record filed in this court May 16, 1931, and the trial court’s judgment this day affirmed. 42 S.W.(2d) 1054.
■ Appellee now moves for a dismissal of the writ of error.
“The Court of Civil Appeals has no jurisdiction of a writ of error from a judgment sued out pending an appeal, where, before the hearing of the writ of error, the case has been finally disposed of on the appeal on its merits.” Broocks v. Lee, 47 Tex. Civ. App. 424, 105 S. W. 1016 (error refused). For oth*1056er authorities, see 3 Texas Jurisprudence, 53, § 15,
The motion is granted, and the writ of error is dismissed.
Motion granted.